                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION



UNITED STATES OF AMERICA                           §
                                                   §
                                                   §    Civil Action No. 4:17-CV-101
v.
                                                   §
                                                        Judge Mazzant
                                                   §
ARNOLDO ANTONIO VASQUEZ
                                                   §
                                                   §

                      MEMORANDUM OPINION AND ORDER AND
                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

        On August 20, 2018, the parties appeared before the Court for a trial of this case, at which

time the Court heard evidence and argument of counsel. The trial concluded on August 22, 2018.

The Court hereby enters its Findings of Fact and Conclusions of Law pursuant to Federal Rule of

Civil Procedure 52. Any finding of fact which constitutes a conclusion of law shall be deemed a

conclusion of law, and any conclusion of law which constitutes a finding of fact shall be deemed a

finding of fact.

                               EXPERT WITNESS TESTIMONY

        Expert witness testimony is admissible if it meets the standard set out in the Federal Rules

of Evidence. Federal Rule of Evidence 702 provides for the admission of expert testimony that

assists the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702.

A district court must make a preliminary determination as to whether the requirements of Rule 702

are satisfied with regard to a particular expert's proposed testimony. See Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 592–93 (1993). Courts act as gatekeepers of expert testimony “to make

certain that an expert, whether basing testimony upon professional studies or personal experience,


                                                   1
employs in the courtroom the same level of intellectual rigor that characterizes the practice of an

expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). The party

offering the expert's testimony has the burden to prove by a preponderance of the evidence that: (1)

the expert is qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is

reliable. Daubert, 509 U.S. at 590–91.

        In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

non-exclusive list of factors that courts may use when evaluating the reliability of expert testimony:

(1) whether the expert’s theory or technique can be or has been tested; (2) whether the theory or

technique has been subjected to peer review and publication; (3) the known or potential rate of error

of the challenged method; and (4) whether the theory or technique is generally accepted in the

relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When evaluating Daubert

challenges, courts focus “on [the experts’] principles and methodology, not on the conclusions that

[the experts] generate.” Daubert, 509 U.S. at 595.

        The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme Court

has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for determining

reliability can adapt to the particular circumstances underlying the testimony at issue. Kuhmo, 526

U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying under Daubert

is committed to the sound discretion of the district court. St. Martin v. Mobil Expl. & Producing

U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

        The Government offered the expert testimony of Professor Terry Lynn Karl without

objection. Professor Karl is a Gildred Latin American Studies Professor Emeritus at Stanford


                                                   2
University in the field of political science. The parties stipulated to Professor Karl’s specialties in

Latin American politics, military and authoritarian regimes as well as the subsequent transitions to

democracy generally in Latin America and Central America, including El Salvador. It is without

question that Professor Karl is learned in her field. Professor Karl testified at length with respect to

the history preceding the San Sebastian massacre, the massacre itself, and the investigations which

subsequently ensued. Professor Karl’s historical perspective was beneficial to the Court in its fact

finding role in this case and is, therefore, admissible.

        At the outset of her testimony, Professor Karl offered two overarching opinions. First,

Professor Karl opined that the Defendant assisted and participated in the San Sebastian massacre that

occurred on September 21, 1988 in El Salvador. Second, Professor Karl opined that the Defendant’s

testimony that he was neither detained nor arrested in connection with his alleged role in the San

Sebastian massacre was implausible, unbelievable and contrary to documentary evidence. Professor

Karl reached these conclusions after reviewing documents from the following sources: (1) The El

Salvadoran Court of the First Instance; (2) the United Nations Commission on the Truth for El

Salvador; (3) the Defendant’s military service record; (4) the United Nations Ad Hoc Commission;

and (5) declassified documents from the United States government. While the Court appreciates

Professor Karl’s expertise about this historical period, the Court finds that Professor Karl’s opinions

regarding the ultimate findings concerning the Defendant’s participation in the San Sebastian

massacre as well as the Defendant’s credibility regarding whether he was detained or arrested in

connection with the San Sebastian massacre should be excluded. This testimony is a commentary

on the Defendant’s credibility as well as the documentary evidence in this case. See Floyd v. Hefner,

556 F. Supp. 2d 617, 644 (S.D. Tex. 2008). Given that it is the fact finder’s role “to assess the


                                                   3
evidence and to determine the contested issues of fact”, the Court finds such testimony exceeds the

scope of admissible expert testimony and is hereby excluded. Id.

       The Court notes that with the exception of the Defendant himself, the Government did not

offer any direct testimony in the presentation of its case with respect to the Defendant’s military

record or the San Sebastian massacre. Although Professor Karl referenced witnesses to the San

Sebastian massacre, the Government did not produce the witnesses at trial. As such, the crux of the

Government’s case rests on Professor Karl’s opinions with her ultimate findings and conclusions

having now been excluded.

                                     FINDINGS OF FACT

DEFENDANT’S BACKGROUND

       1.      Defendant Arnoldo Antonio Vasquez (the “Defendant”) was born in San Salvador,

               El Salvador in 1962 (Trial Tr. Vol. I at 21:6-8, 24-25; 22:1-2).

       2.      After high school, the Defendant attended the Escuela Capitan Gerardo Barrios

               Military School in El Salvador (Trial Tr. Vol. I at 26:16-19).

       3.      The Defendant entered the Escuela Capitan Gerardo Barrios Military School as a

               cadet, training to become an officer in the Salvadorian military (Trial Tr. Vol. I at

               32:5-15).

       4.      The Defendant’s speciality in the military was communications and transmissions.

               He was trained as a communications officer in charge of the transmission of

               information between units and the commander (Trial Tr. Vol. I at 33:9 - 34:1).

       5.      While he was a cadet, the Defendant studied at the Center for Instruction of

               Transmissions of the Armed Forces (“CITFA”) (Trial Tr. Vol. I at 36:16-37:6).


                                                 4
     6.    The Defendant graduated from the Escuela Capitan Gerardo Barrios Military School

           as an officer in the Salvadorian military in May 1986 (Trial Tr. Vol I at 37:7 - 40:5;

           Gov’t Trial Ex. 5).

     7.    In May 1986, the Defendant attained the rank of Second Lieutenant (Gov’t Trial Ex.

           5).

     8.    The Defendant was assigned to CITFA as an officer in May 1986 (Trial Tr. Vol. I at

           40:6-13; Gov’t Trial Ex. 5).

     9.    While assigned to CITFA, the Defendant worked in his area of specialty, i.e.

           communications. One of his duties was encrypting messages from commands (Trial

           Tr. Vol. I at 45:4-10).

     10.   At CITFA, the Defendant worked for the Atlacatl Battalion and its commanders,

           Major Asmitin Melara and Colonel Domingo Monterrosa Barrios (“Monterrosa”)

           Trial Tr. Vol. I at 48:2-18).

     11.   The Defendant took command of the Second Infantry Section of the Jiboa Battalion,

           Fifth Brigade on September 1, 1988 (Trial Tr. Vol. I at 58:7-18; Gov’t Trial Ex. 5).

     12.   The Defendant was the officer in charge of the Second Infantry Section (Trial Tr.

           Vol. I at 62:6-8).

THE SALVADORIAN CIVIL WAR AND THE SALVADORIAN MILITARY’S HUMAN RIGHTS ABUSES

     13.   Between 1980 and 1991, El Salvador was consumed in a civil war between the

           government of El Salvador and guerilla forces (Joint Final Pretrial Order ¶ E(8)).

     14.   The El Salvadorian Armed Forces (“ESAF”) had ruled El Salvador for over 60 years

           prior to being challenged first in the 1970s by a civilian popular movement and then


                                             5
      by an armed opposition group, the Farabundo Marti National Liberation Front

      (“FMLN”), formed in 1980 (Joint Final Pretrial Order ¶ E(9)).

15.   Beginning in October 1979, the ESAF responded to attempts to transition from

      military rule to democracy by a campaign of terror characterized by a pattern of

      widespread massacres, murder, torture, and forced disappearances, aimed largely at

      civilian non-combatants (Gov’t Trial Ex. 10 at 13-14; Gov’t Trial Ex. 12 at 27; Trial

      Tr. Vol. II at 25:25-26:6).

16.   During the civil war, the ESAF was one of the leading abusers of human rights in

      contemporary Latin American history. (Gov’t Trial Ex. 10 at 14). It was the most

      intense civil war in modern Latin American history (Trial Tr. Vol. II at 28:8-9).

17.   The ESAF overwhelmingly targeted civilian victims who were peasants living in

      rural areas presumed to be guilty of supporting land reform, belonging to peasant

      organizations, or of being unarmed supporters of the FMLN (Gov’t Trial Ex. 10 at

      16; Trial Tr. Vol. II at 27:19-20). The idea was to kill peasants in the countryside

      who were demanding agrarian reform (Trial Tr. Vol. II at 27:3-4).

18.   Human rights abusers were virtually never brought to justice, except in notorious

      cases involving the murders of United States citizens.          Officers were never

      prosecuted (Gov’t Trial Ex. 10 at 17; Trial Tr. Vol. II at 21:13-22, 35:1-12).

19.   ESAF officer impunity was rooted in a code of silence by which officers did not

      report each other’s criminal acts (Gov’t Trial Ex. 10 at 19; Trial Tr. Vol. II at 36:8-

      37:9). The EASF also resisted any effort to investigate human rights abuses by




                                        6
           military officers and systematically protected alleged abusers (Gov’t Trial Ex. 10 at

           20-21).

     20.   In cases where human rights abuses became international scandals and the ESAF

           leadership was subsequently pressed to deliver culpable officers, coordinated cover-

           ups followed and involved several stages: (1) reassuring the United States

           government, which was providing significant assistance to the ESAF, that the

           military would investigate; (2) initially denying that any violations occurred or that

           a particular entity was involved; (3) once the violation was undeniable, admitting to

           the atrocity but directing responsibility elsewhere, especially to the FMLN; (4) when

           evidence was irrefutable and external pressure was extremely strong, promising to

           investigate; (5) if pressure continued, forming a military commission designed to

           hide the involvement of top officers, protecting other officers where possible, and

           blaming low-level soldiers; (6) holding a military or civilian trial, which was flawed

           by the threatening of witnesses and judges; and, finally, (7) delaying justice until the

           United States’ attention waned, then quietly freeing the officer(s) either through

           amnesty or dismissal (Gov’t Trial Ex. 10 at 21-22; Trial Tr. Vol. II at 45:21-47:10).

     21.   It was common practice for the military to threaten or murder witnesses or potential

           witnesses and judges to prevent accountability in civilian courts (Trial Tr. Vol. II at

           48:25-49:2, 49:15-50:8; Gov’t Trial Ex. 10 at 23-24).

THE SAN SEBASTIAN MASSACRE AND COVER-UP

     22.   At the time of the San Sebastian massacre, the commander of the Fifth Brigade was

           Colonel Jose Emilio Chavez Caceres (“Chavez”). Major Mauricio de Jesus Beltran


                                              7
      Granados (“Beltran”) was directly under him (Gov’t Trial Ex. 12 at 80; Trial Tr. Vol.

      II at 82:1-5). Chavez and Beltran were stationed at the Fifth Brigade in San Vicente

      (Trial Tr. Vol. II at 82:5-7; Gov’t Trial Ex. 13; Gov’t Trial Ex. 14 at 23).

23.   The Jiboa Battalion was a part of the Fifth Brigade and was structured into

      companies and the companies structured into sections (Gov’t Trial Ex. 14 at 23).

      The commander of the Jiboa Battalion was Captain Oscar Armando Peña Duran

      (“Peña”) (Id.; Trial Tr. Vol. II at 82:8-10).

24.   Lieutenant Manuel de Jesus Galvez Galvez (“Galvez”) was the commander of the

      Second Company of the Jiboa Battalion (Trial Tr. Vol. II at 82:8-13; Gov’t Trial Ex.

      14 at 23-24).

25.   The Defendant was the commander of the Second Infantry Section of the Second

      Company of the Jiboa Battalion (Trial Tr. Vol. I at 58:7-12; Joint Final Pretrial Order

      ¶ E(7)).

26.   As Commander of the Second Section of the Jiboa Battalion, the Defendant’s

      responsibilities included investigating and capturing guerilla members (Joint Final

      Pretrial Order ¶ E(10)).

27.   The Defendant received an order to investigate and capture suspected guerillas in San

      Francisco, a small town outside of the larger town of San Sebastian (Trial Tr. Vol.

      I at 63:1-6, 63:18-23; Trial Tr. Vol. II at 83:5-9; Joint Final Pretrial Order ¶ E(11);

      Gov’t Trial Ex. 14 at 24).




                                         8
28.   Specifically, Fifth Brigade intelligence reports stated that a person named “Nicolas

      N.” was in the village of San Francisco and was a member of rebel groups operating

      there (Trial Tr. Vol. II at 83:13-20; Joint Final Pretrial Order ¶ E(12)).

29.   San Francisco is approximately six hours from San Vicente by foot (Trial Tr. Vol.

      II at 83:8-9).

30.   The order to capture suspected guerillas originated from Beltran, who was the Fifth

      Brigade’s intelligence officer, and included names and addresses of the guerillas to

      be captured (Trial Tr. Vol. I at 63:7-23, 64:15-20, 65:6-11).

31.   On September 20, 1988, the Defendant and soldiers of his section complied with the

      order and went from the town of San Sebastian to the village of San Francisco to

      locate and capture Nicolas N., as well as other guerillas that the Defendant was

      ordered to find (Trial Tr. Vol. I at 65:20-22; Joint Pretrial Order ¶ E(13); Gov’t Trial

      Ex. 14 at 24-25).

32.   The Defendant, “as the one in charge of the unit,” gave orders to the soldiers of his

      section to capture the individuals (Trial Tr. Vol. I at 67:19-23). The Defendant “just

      gave the orders” and did not physically capture the individuals himself (Id. at 67:23,

      68:2-5). He ordered his sergeant to capture the individuals and they followed his

      orders (Id. at 68:11-18).

33.   The Defendant and the soldiers of his section were each armed with semi-automatic

      rifles during this mission (Trial Tr. Vol. I at 70:4-8).

34.   The Defendant and soldiers of his section found a person named Jose Maria Flores

      Alfaro (“Flores”), who was not Nicolas N., who confessed to belonging to or


                                         9
      collaborating with subversive groups (Trial Tr. Vol. II at 84:4-8; Joint Final Pretrial

      Order ¶ E(14); Gov’t Ex. 14 at 27).

35.   The Defendant and soldiers of his section detained Flores and three other individuals

      who Flores had alleged to be subversives (Trial Tr. Vol. II at 83:24-84:16; Gov’t

      Trial Ex. 14 at 29-30).

36.   The Defendant and soldiers of his section found weapons and explosive devices on

      some of the captured individuals (or in their homes), confiscated those items, and

      turned them over to the Defendant (Trial Tr. Vol. I at 70:9-12, 71:2-4; Joint Final

      Pretrial Order ¶¶ E(16), E(17); Gov’t Trial Ex. 14 at 28-29).

37.   After capturing the individuals and searching their homes, the Defendant and soldiers

      of his section moved the individuals to a local building and held them under guard

      (Trial Tr. Vol. I at 71:15-17, 22-24). The detainees were not armed while they were

      detained (Id. 72:16-21).

38.   After the Defendant detained Flores, Beltran issued an order down the chain of

      command to dress Flores in black clothes and kill him (Trial Tr. Vol. I at 78:5-7;

      Trial Tr. Vol. III at 90:18-23; Joint Pretrial Order ¶ E(18); Gov’t Trial Ex. 14 at 30-

      31.

39.   The order was received by Peña, who transmitted it to Galvez (Trial Tr. Vol. II at

      85:5-18; Gov’t Trial Ex. 12 at 81; Gov’t Trial Ex. 14 at 30). Both Peña and Galvez

      were opposed to killing the detainee and took the position that the order had to be in

      writing if the Fifth Brigade persisted in this order because it was an illegal order

      (Trial Tr. Vol. II at 85:10-21; Gov’t Trial Ex. 12 at 81; Gov’t Trial Ex. 14 at 30).


                                        10
40.   The Defendant claims that he spoke to Peña who told the Defendant that he needed

      to have the order to kill put in writing (Trial Tr. Vol. I at 77:23-78:1; Trial Tr. Vol.

      III at 53:7-8).

41.   The Defendant received the order to kill directly from Beltran, circumventing the

      chain of command of Peña and Galvez, after Peña informed Beltran of his opposition

      (Trial Tr. Vol. III at 53:7-13).

42.   At the time the Defendant became aware of this kill order, Beltran was not in San

      Sebastian but was at the brigade headquarters in San Vicente (Trial Tr. Vol. I at

      74:22-25).

43.   At the time the Defendant became aware of this kill order, he was in command of his

      section as well as the detainees who were being held under his command (Trial Tr.

      Vol. I at 78:14-24).

44.   The Defendant spoke to Beltran directly before Beltran arrived on the scene. Beltran

      told the Defendant that he was going to come to the detention location to conduct an

      investigation (Trial Tr. Vol. I at 79:16-18, 80:10-15).

45.   Beltran told the Defendant to stay with the detainees (Trial Tr. Vol. I at 80:7-9).

46.   The Defendant knew that Beltran had ordered him to kill at least one of the detainees

      (Trial Tr. Vol. I at 76:20-22; Trial Tr. Vol. III at 93:24-94:8).

47.   The Defendant continued to detain the individuals after speaking with Beltran,

      knowing that Beltran was coming to the scene after having issued the order to kill

      (Trial Tr. Vol. I at 80:10-14).




                                         11
48.   The Defendant knew that Beltran intended to kill the detainees, and not merely

      conduct an investigation, when Beltran arrived at the site (Trial Tr. Vol. I at 99:16-

      23, 100:12-16).

49.   Flores Alfaro was placed in black clothing (Trial Tr. Vol. III at 90:24-25; Gov’t Trial

      Ex. 14 at 30-31).

50.   Galvez arrived at the scene of the detentions in San Francisco on the morning of

      September 21, 1988 (Trial Tr. Vol. II at 90:1-2; Gov’t Trial Ex. 12 at 82; Gov’t Trial

      Ex. 14 at 31).

51.   Beltran arrived from San Vicente to the scene of the detentions on the morning of

      September 21, 1988, at some time after Galvez arrived (Trial Tr. Vol. I at 79:21:22;

      Trial Tr. Vol. II at 93: 19-24; Gov’t Trial Ex. 12 at 82; Gov’t Trial Ex. 14 at 31).

52.   Beltran arrived in San Francisco with additional intelligence soldiers and

      subsequently ordered the detention of additional individuals (Trial Tr. Vol. I at

      83:13-21; Gov’t Trial Ex. 12 at 82).

53.   After Beltran arrived in San Francisco, Galvez, not wanting “to get into any trouble”

      nor wanting “to get the soldiers of his Company in any trouble,” told Beltran to take

      over command of the company (Gov’t Trial Ex. 14 at 34; Gov’t Trial Ex. 12 at 82;

      Trial Tr. Vol. II at 94:9-18). Other soldiers and witnesses heard Galvez handing over

      command to Beltran and previously testified to hearing Galvez hand over command

      of his company to Beltran (Gov’t Trial Ex. 14 at 34; Trial Tr. Vol. II at 94:7-95:1).

54.   After relinquishing his command, Galvez left the site of the eventual massacre and

      the site of the massacre preparations (Trial Tr. Vol. II at 95:15-24, 95:25-96:1).


                                        12
55.   A superior officer, such as Beltran, would automatically displace a junior officer

      when arriving on site (Trial Tr. Vol. I at 89:12-14; Gov’t Trial Ex. 14 at 31). The

      Defendant states that, at that time, while he was relieved of his command, he was not

      relieved from duty (Trial Tr. Vol. I at 145:23-146:5).

56.   After Beltran arrived on the scene and Galvez relinquished command, the Defendant

      was the second highest ranking officer (Trial Tr. Vol. I at 85:16-17, 87:7-10; Trial

      Tr. Vol. II at 95:25-96:4). The Defendant continued to carry his weapon, a rifle (Id.

      at 89:7-11).

57.   Under Salvadorian military law and practice, while a superior officer automatically

      assumed command upon his appearance at a site, the lower-ranking officer did not

      lose his rank, capacity to order his own soldiers to carry out specific tasks, or his

      capacity to carry out orders given to him (Gov’t Trial Ex. 10 at 37).

58.   The Defendant continued to remain on the scene, next to the place where the

      detainees were being held (Trial Tr. Vol. I at 89:2-6). Indeed, the Defendant was

      relatively close to the ambush (Id. at 96:23-25).

59.   The Defendant remained outside of the place where the detainees were being held

      following Beltran’s arrival (Trial Tr. Vol. I at 90:4-8). In contrast, after publicly

      relinquishing his command to Beltran, Galvez left the location, and went to meet

      with members of the community where he gave a speech (Trial Tr. Vol. II at 95:10-

      24).

60.   When Beltran arrived, the Defendant informed Beltran who the Defendant’s soldiers

      were (Trial Tr. Vol. I at 89:22-23).


                                       13
61.   After Beltran arrived, Beltran ordered the capture and detention of additional

      individuals (Trial Tr. Vol. I at 83:24-84:2; Gov’t Trial Ex. 12 at 82; Gov’t Trial Ex.

      14 at 472).

62.   After Beltran arrived, Beltran began questioning the detainees in an area down a hill

      from where the individuals had been detained (Trial Tr. Vol. I at 92:8-11, 18-21).

63.   At the time Beltran arrived and interviewed the detainees, the Defendant was still in

      charge and was not relieved of his command (Trial Tr. Vol. I at 81:16-82:2, 83:3-12).

64.   Beltran ordered the soldiers to execute the detainees by simulating a guerilla ambush

      (Gov’t Trial Ex. 12 at 82; Trial Tr. Vol. I at 95:12-17; Trial Tr. Vol. II at 97:3-5).

65.   The Defendant claims that Beltran released him from his command after Beltran

      ordered the ambush and the Defendant refused to comply with the order (Trial Tr.

      Vol. I at 83:3-10, 84:8-14). However, unlike Galvez where testimony from the

      soldiers supports his claim of relinquishment, there is not corroborating evidence that

      the Defendant relinquished his command (Trial Tr. Vol. II at 103:18-25, 105:3-5).

      Professor Karl opined that it is unlikely that an officer who relinquished his

      command would not physically distance himself from the event (Id. at 113:3-12).

66.   The Defendant heard the soldiers preparing to kill the detainees (Trial Tr. Vol. I at

      96:7-8, 95:18-20). The Defendant saw the soldiers prepare for an ambush (Id. at

      93:20-22, 94:20-24). The Defendant knew his soldiers were preparing for an ambush

      because Beltran had given the ambush order before the Defendant was relieved of his

      command (Id. at 83:7-10).




                                        14
        67.     The soldiers who were preparing for the ambush used the explosives the Defendant

                had obtained from the detainees (Gov’t Trial Ex. 12 at 81-82; Trial Tr. Vol. I at

                96:20-22; Trial Tr. Vol. II at 100:10-14). The Defendant was relatively close by

                when the soldiers were preparing for the ambush (Trial Tr. Vol. I at 96:23-25; Trial

                Tr. Vol. II at 100:15-17).

        68.     The Defendant knew that the purpose of the staged ambush was to kill the detainees,

                but asserts that he lacked the authority to stop the massacre (Trial Tr. Vol. I at 97:11-

                12, 134:12-23; Trial Tr. Vol. II at 100:17-18; Joint Final Pretrial Order ¶¶ E(21)).

        69.     The Defendant did not say anything to the soldiers of the Second Section to stop

                them from killing the detainees (Trial Tr. Vol. I at 101:2-11, 134:25-135:1; Joint

                Final Pretrial Order ¶ E(23)).

        70.     On the afternoon of September 21, 1998, the detainees, now numbering 10, were

                lined up along a roadway leading to another village to be killed (Trial Tr. Vol. II at

                97:9-24; Joint Final Pretrial Order ¶ E(24); Gov’t Trial Ex. 14 at 35).

        71.     Soldiers of the Second Section set off the confiscated explosives near the site where

                the detainees were taken to be killed (Gov’t Trial Ex. 12 at 82-83; Trial Tr. Vol. II

                at 97:16-24; Joint Final Pretrial Order ¶ E(21)). Soldiers shot off their weapons to

                simulate an ambush (Gov’t Trial Ex. 12 at 83; Trial Tr. Vol. II at 97:18-21).

        72.     Soldiers of the Second Section shot the detainees at close range after the explosives

                were detonated (Gov’t Trial Ex. 12 at 83; Trial Tr. Vol. II at 98:10-16, 99:2-4).1


        1
         The Government contends, but the Defendant disputes, that the Defendant transmitted an order
to soldiers of the Second Section to finish off any detainee who was left alive after the detonation of
explosives (Gov’t Trial Ex. 12 at 82; Trial Tr. Vol. II at 100:19-23).

                                                   15
73.   As a result of the incident, 10 unarmed civilians were killed (Gov’t Trial Ex. 12 at

      80; Trial Tr. Vol. II at 113:13-18; Joint Final Pretrial Order ¶ E(25)). This incident

      came to be known in El Salvador as the San Sebastian massacre (Gov’t Trial Ex. 12

      at 80; Joint Final Pretrial Order ¶ E(25)).

74.   Following the killings, Beltran left the site by helicopter (Trial Tr. Vol. I at 104:2-4;

      Trial Tr. Vol. II at 99:11-16; Gov’t Trial Ex. 12 at 83). At this point, the Defendant

      was reinstated and was then the highest ranking officer of the section (Trial Tr. Vol.

      I at 105:7-8).

75.   Following the killings, Beltran ordered the Defendant not to speak to the

      media—which had now arrived on the scene—and to return the soldiers of the

      Second Section back to the brigade headquarters (Trial Tr. Vol. I at 104:5-18; Trial

      Tr. Vol. II at 101:8-11; Joint Final Pretrial Order ¶ E(26)).

76.   The Defendant complied with the order and returned his soldiers to the brigade

      headquarters (Trial Tr. Vol. I at 104:19-21).

77.   After the Defendant returned to the brigade headquarters, Chavez called the

      Defendant and ordered him to await Beltran’s preparation of a lie in response to

      inquiries about the San Sebastian massacre (Trial Tr. Vol. I at 105:17-23; Joint Final

      Pretrial Order ¶¶ E(27), E(28)).

78.   The Defendant understood the lie he was ordered to repeat was that he had captured

      some guerillas in San Sebastian and that he was ambushed by them (Trial Tr. Vol.

      I at 105:7-13; Joint Final Pretrial Order ¶ E(29)).




                                         16
      79.   The Defendant knew this was not the truth (Trial Tr. Vol. I at 105:14-15; Joint Final

            Pretrial Order ¶ E(30)).

      80.   The Defendant took the soldiers of the Second Section back to San Sebastian to walk

            them through the lie and make sure the soldiers got the lie correct (Trial Tr. Vol. I at

            106:25-107:3, 107:13:16; Gov’t Trial Ex. 12 at 84; Joint Final Pretrial Order ¶

            E(32)).

      81.   On October 29, 1988, Chavez announced at a press conference that the detainees had

            died in an ambush and that the guerrillas had returned during the night and mutilated

            the bodies to make it look as if they had been executed at close range (Gov’t Trial

            Ex. 12 at 84; Gov’t Trial Ex. 17 at 13).

INVESTIGATIONS INTO THE SAN SEBASTIAN MASSACRE

      82.   The Commission for the Investigation of Criminal Acts (“the Commission”), a

            Salvadorian military commission, interviewed the Defendant during its investigation

            of the San Sebastian incident (Gov’t Trial Ex. 12 at 84; Trial Tr. Vol. I at 107:25-

            108:2, 108:3-4; Joint Final Pretrial Order ¶ E(33)).

      83.   The Commission first interviewed the Defendant on September 27 and 28, 1988

            (Gov’t Trial Ex. 12 at 84; Joint Final Pretrial Order ¶ E(33)).

      84.   The Defendant initially provided the Commission with the ambush lie that Beltran

            had manufactured as the cover-up (Gov’t Trial Ex. 12 at 84; Trial Tr. Vol. I at 108:5-

            8; Joint Final Pretrial Order ¶ E(34)).

      85.   By the end of 1988, the investigation appeared to be going nowhere, hampered by

            Salvadorian rules of evidence which precluded criminal participants from testifying


                                              17
      against another participant, the lack of eye witnesses except for the military

      perpetrators, and death threats against the judge in charge of the case (Gov’t Trial Ex.

      10 at 42-43).

86.   In February 1989, then United States Vice President Dan Quayle traveled to El

      Salvador and provided the ESAF with the names of three Salvadorian officers

      responsible for the San Sebastian massacre: Chavez, Beltran, and the Defendant

      (Gov’t Trial Ex. 12 at 84; Gov’t Trial Ex. 10 at 43; Trial Tr. Vol. II at 117:13-118:5,

      118:11-14; Joint Final Pretrial Order ¶ E(36)).

87.   Vice President Quayle demanded that the military turn over Chavez, Beltran, and the

      Defendant to civilian courts within 30 days for their participation in a “cold-blooded

      execution and conspiracy to cover up murder” (Gov’t Trial Ex.10 at 43-44; Trial Tr.

      Vol. II at 118:22-25, 119:8-10).

88.   The Defendant abandoned the ambush lie after learning the military commission was

      going to blame him for the San Sebastian massacre (Trial Tr. Vol. I at 109:10-17).

89.   During February and March 1989, the Defendant and all of the soldiers involved in

      the San Sebastian massacre, except for Beltran, abandoned the ambush lie and stated

      that Beltran had ordered the executions and the cover-up (Gov’t Trial Ex. 12 at 84;

      Joint Final Pretrial Order ¶ E(35)).

90.   In March 1989, the Commission, having interrogated the military personnel who had

      been in San Francisco, identified Beltran as having ordered the executions and

      identified the Defendant, among other soldiers, as having been responsible for




                                         18
                carrying out the orders (Gov’t Trial Ex. 12 at 84-85; Gov’t Trial Ex. 10 at 45-46;

                Joint Final Pretrial Order ¶ E(37)).

        91.     The Commission sent the results of its investigation to the Court of the First Instance

                of San Sebastian in March 1989 (Gov’t Trial Ex. 12 at 85; Gov’t Trial Ex. 20; Joint

                Final Pretrial Order ¶ E(39)).

        92.     The Defendant was investigated for committing the crime of intentional homicide of

                the 10 civilians in the village of San Francisco, near San Sebastian (Gov’t Trial Ex.

                14 at 6-7; Gov’t Trial Ex. 23).

        93.     The first civilian judge in the San Sebastian massacre case fled to the United States

                after receiving death threats (Trial Tr. Vol. II at 51:2-3).2 Vice President Quayle

                demanded that the government of El Salvador provide protection to its civilian legal

                authorities, including defense against reprisals, that were not being provided and

                caused an intense fear around the case (Id. at 120:4-11).

        94.     The Court of the First Instance issued a civil order instructing the military that the

                Defendant be confined to military quarters during its proceedings beginning in March

                1989 (Gov’t Trial Ex. 12 at 85; Gov’t Trial Ex. 23). The Defendant stayed in military

                barracks (Trial Tr. Vol. II at 124:7-14).

        95.     On February 17, 1990, the Court of the First Instance of San Sebastian, after

                “[c]onsidering the reasons set out and the evidence provided and with the trial

                process sufficiently and duly vetted” decided to acquit the Defendant and


        2
         The Government contends, via expert testimony, that the second judge, Alcides Guandique,
issued rulings based on the military’s wishes because he was concerned about the United States’ ability
to protect him (Trial Tr. Vol. II at 51:12-18).

                                                   19
      immediately released him upon the deposit of bail (Gov’t Trial Ex. 14 at 43-44; Joint

      Final Pretrial Order ¶ E(40)).

96.   On February 17, 1990, the Court of the First Instance of San Sebastian referred

      Beltran and a soldier of the Second Section, Rafael Rosales Villalobos

      (“Villalobos”), to Plenary Court for the crime of intentional homicide for the San

      Sebastian massacre (Gov’t Trial Ex. 14 at 43-44; Gov’t Trial Ex. 12 at 85). In

      addition to acquitting the Defendant, the Court of the First Instance acquitted the

      remaining soldiers tried for the San Sebastian massacre (Gov’t Trial Ex. 14 at 43-44;

      Gov’t Trial Ex. 12 at 85).

97.   On April 25, 1990, the Court of the Center’s Third Section, Court of the First

      Instance, issued an appellate ruling, upholding the Defendant’s acquittal of the charge

      of intentional homicide and ordered his immediate release without bail (Joint Final

      Pretrial Order ¶ E(41)). The Court found as such based on the following testimony

      provided by Galvez: “that there was opposition from several soldiers and conscripts,

      as well as [Galvez] and [the Defendant] to eliminate the persons,” “that he didn’t see

      [the Defendant] committing any illegal act or attempting against the lives or

      possessions of the prisoners; that he didn’t hear [the Defendant] give any order that

      attempted against the lives or possessions of the prisoners” (Gov’t Trial Ex. 14 at

      52).

98.   On April 25, 1990, the Court of the Center’s Third Section, Court of the First

      Instance, repealed the ruling referring Villalobos’s case to Plenary Court (Gov’t Trial

      Ex. 14 at 58).


                                        20
      99.    Beltran, though convicted for his role in the San Sebastian massacre, had his sentence

             eventually dismissed (Gov’t Trial Ex. 10 at 47). Ultimately, no one was held

             accountable for the San Sebastian massacre (Trial Tr. Vol. II at 123:21-22).

INTERNATIONAL INVESTIGATIONS INTO THE SAN SEBASTIAN MASSACRE

      100.   In accordance with the peace agreement between the Government of El Salvador and

             the FMLN that resolved the civil war, the United Nations established the

             Commission on the Truth for El Salvador (“Truth Commission”) (Gov’t Trial Ex. 12

             at 11). The Truth Commission’s mandate required it to examine systematic atrocities

             both individually and collectively, “putting an end to any indication of impunity on

             the part of officers of the armed forces” (Id.) The Truth Commission obtained

             information from the sites of the various incidents, accepted written statements, and

             took testimony from witnesses, including summoning to testify “anyone who might

             have been involved” (Id. at 12).

      101.   “Whenever the Commission decided that its investigation of a specific case had

             yielded sufficient evidence, the matter was recorded in detail, with mention of the

             guilty parties” (Gov’t Trial Ex. 12 at 13).

      102.   On March 15, 1993, the Truth Commission presented its findings and

             recommendations in a formal report to the United Nations Security Council (Gov’t

             Trial Ex. 12).

      103.   In relation to the San Sebastian Massacre, the Truth Commission specifically found

             that the Defendant “transmitted Major Beltran’s order to designate some soldiers to

             finish off the victims and also provided the necessary materials to activate the mines


                                                21
            which seriously wounded them” (Gov’t Trial Ex. 12 at 80, 82, 85). The Truth

            Commission’s findings were based on the testimony of four soldiers who were

            present and participated in the San Sebastian Massacre (Id. at 226 n.262 & n.263).

THE DEFENDANT’S MILITARY SERVICE FOLLOWING THE SAN SEBASTIAN MASSACRE

     104.   As a part of the peace process following the civil war, the United Nations established

            an Ad Hoc Commission composed of three Salvadorians and advised by two retired

            Salvadorian military generals (Gov’t Trial Ex. 10 at 8). The Ad Hoc Commission

            was charged with reviewing the human rights and professional records of military

            officers and interviewing the same with the aim of recommending the removal of

            officers with verified poor human rights records (Id.; Trial Tr. Vol. II at 12:6-14:17,

            90:13-14).

     105.   The ESAF transferred the military service records of soldiers and officers—which

            was a complete record of one’s military history and included all positions, training,

            disciplinary incidents, detentions, and arrests—to the Ad Hoc Commission (Trial Tr.

            Vol. II at 13:1-15).

     106.   The Defendant’s Ad Hoc Commission military record includes an entry detailing an

            April 1992 arrest for 15 days “for scandalous behavior for drunkenness and hitting

            one person” at a restaurant (Gov’t Trial Ex. 9, ECF No. 42-3 at 13).

     107.   The Defendant was interviewed by the Ad Hoc Commission in April 1992 (Gov’t

            Trial Ex. 9 at 14-15; Trial Tr. Vol. II at 57:20-23).




                                              22
      108.   On December 31, 1992, the Defendant was released from assignment in the Special

             Military Security Brigade because he requested to be moved to the National Ministry

             of Defense Special Professionalization Program (Gov’t Trial Ex. 5).

VASQUEZ’S ADMISSION TO THE UNITED STATES

      109.   On December 18, 1998, the Defendant filed U.S. Department of State Optional Form

             DS-230, Application for Immigrant Visa and Alien Registration (“Form DS-230”),

             at the American Embassy in San Salvador, El Salvador (Gov’t Trial Ex. 4; Joint Final

             Pretrial Order ¶ E(42)).

      110.   On January 13, 1999, based upon his answers to his Form DS-230 and interview with

             a United States Consular Officer, the United States Department of State issued the

             Defendant an immigrant visa under the classification F32, spouse of an F31

             immigrant, which is the classification for a married son or daughter of a United

             States citizen (Gov’t Trial Ex. 6, Immigrant Visa; Joint Final Pretrial Order ¶ E(47)).

      111.   On February 13, 1999, the Defendant used his immigrant visa to gain admission to

             the United States as an immigrant – classification F32, spouse of an F3l immigrant

             – and to obtain United States legal permanent resident status (Gov’t Trial Ex. 6; Joint

             Final Pretrial Order ¶ E(48)).

THE DEFENDANT’S APPLICATION FOR NATURALIZATION

      112.   The Defendant filed a Form N-400, Application for Naturalization, with United

             States Citizenship and Immigration Services (“USCIS”) on February 23, 2004 (Gov’t

             Trial Ex. 2; Trial Tr. Vol. I at 126:8-127:2; Joint Final Pretrial Order ¶ E(49)).




                                               23
113.   In his application for naturalization, the Defendant answered “Yes” in response to

       Part 10, Section D, Question 16, which asked: “Have you EVER been arrested, cited,

       or detained by any law enforcement officer (including INS and military officers) for

       any reason?” (Joint Final Pretrial Order ¶ E(50)).

114.   In his application for naturalization, in response to Part 10, Section D, which

       requested: “If you answered ‘Yes’ to any of questions 15 through 21, complete the

       following table;” the Defendant provided the following responses to the questions

       asked in the table:




       (Gov’t Trial Ex. 2 at 10; Joint Final Pretrial Order ¶ E(51)).

115.   In his application for naturalization, the Defendant answered “No” in response to Part

       10, Section D, Question 17, which asked: “Have you EVER been charged with

       committing any crime or offense?” (Gov’t Trial Ex. 2 at 10; Joint Pretrial Order ¶

       E(52)).

116.   In his application for naturalization, the Defendant answered “No” in response to Part

       10, Section D, Question 23, which asked: “Have you EVER given false or

       misleading information to any U.S. government official while applying for any




                                        24
            immigration benefit or to prevent deportation, exclusion, or removal?” (Gov’t Trial

            Ex. 2 at 10; Joint Final Pretrial Order ¶ E(53)).

     117.   In his application for naturalization, the Defendant answered “No” in response to Part

            10, Section D, Question 24, which asked: “Have you EVER lied to any U.S.

            government official to gain entry or admission into the United States?” (Gov’t Trial

            Ex. 2 at 10; Joint Final Pretrial Order ¶ E(54)).

     118.   On February 17, 2004, the Defendant signed his application for naturalization in Part

            11 under penalty of perjury pursuant to the laws of the United States, thereby

            certifying that the information he provided was true and correct (Gov’t Trial Ex. 2

            at 12; Trial Tr. Vol. I at 126:24-127:2; Joint Final Pretrial Order ¶ E(55)).

THE DEFENDANT’S NATURALIZATION INTERVIEW AND NATURALIZATION

     119.   On November 15, 2004, Bridget Parziale, an officer with USCIS, orally interviewed

            the Defendant regarding his naturalization application to determine his eligibility for

            naturalization (Gov’t Trial Ex. 2; Trial Tr. Vol. I at 174:17-23, 176:10-12; Joint Final

            Pretrial Order ¶ E(56)).

     120.   At the beginning of the interview, Officer Parziale placed the Defendant under oath

            in accordance with her practice in interviewing applicants (Gov’t Trial Ex. 2; Trial

            Tr. Vol. I at 162:9-13; Joint Final Pretrial Order ¶ E(57)).

     121.   During the interview, Officer Parziale asked the Defendant whether he had ever been

            arrested, cited, or detained by any law enforcement officer (including INS and

            military officers) for any reason, consistent with Part 10, Section D, Question 16, of




                                              25
       his application for naturalization (Gov’t Trial Ex. 2 at 10; Trial Tr. Vol. I at 182:13-

       183:3; Joint Final Pretrial Order ¶ E(58)).

122.   During the interview and consistent with his written responses, the Defendant

       testified that he had received three traffic tickets, but otherwise had never been

       arrested, cited, or detained by any law enforcement or military officer for any other

       offense (Gov’t Trial Ex. 2 at 10; Trial Tr. Vol. I at 183:4-24; Joint Final Pretrial

       Order ¶ E(59)).

123.   Officer Parziale would not have approved Vasquez’s naturalization application that

       day if Vasquez had indicated that he had been detained in military quarters because

       she would have referred the application to the fraud department for further

       investigation into whether the Defendant was disqualified from naturalizing (Trial

       Tr. Vol. I at 184:25-185-15).

124.   Officer Parziale would have asked additional questions of the Defendant and

       requested arrest reports and certified court dispositions (Trial Tr. Vol. I at 186:6-13).

125.   Officer Parizale would have conducted further review of the Defendant’s application

       even if he was not found guilty of a crime (Trial Tr. Vol. I at 186:6-9).

126.   Officer Parziale would not have granted the Defendant’s naturalization application

       if, during the naturalization interview, the Defendant had informed her that he had

       been detained in military quarters based on his alleged involvement in the killing of

       ten individuals during his military service (Trial Tr. Vol. I at 189:21-190:2).

127.   At the end of his naturalization interview, the Defendant signed his application for

       naturalization in Part 13 in the presence of USCIS Officer Parziale and swore that the


                                          26
            contents of his application, including two numbered corrections made at his request,

            were true to the best of his knowledge (Gov’t Trial Ex. 2 at 12; Trial Tr. Vol. I at

            188:24-189:10; Joint Final Pretrial Order ¶ E(60)).

     128.   Based upon the information supplied by the Defendant in his application for

            naturalization and based on the sworn answers he gave during his naturalization

            interview, USCIS approved the application (Gov’t Trial Ex. 2; Trial Tr. Vol. I at

            189:17-20; Joint Final Pretrial Order ¶ E(61)).

     129.   On January 13, 2005, the Defendant took the oath of allegiance and became a

            naturalized United States citizen (Gov’t Trial Ex. 3; Joint Final Pretrial Order ¶

            E(62)).

     130.   On January 13, 2005, USCIS issued Certificate of Naturalization No. 28623048 to

            the Defendant (Gov’t Trial Ex. 3; Joint Final Pretrial Order ¶ E(63)).

                                CONCLUSIONS OF LAW

DENATURALIZATION GENERALLY

     1.     No alien has a right to naturalization “unless all statutory requirements are complied

            with.” United States v. Ginsberg, 243 U.S. 472, 474-75 (1917). Indeed, the Supreme

            Court has underscored that “[t]here must be strict compliance with all the

            congressionally imposed prerequisites to the acquisition of citizenship.” Fedorenko

            v. United States, 449 U.S. 490, 506 (1981).

     2.     Recognizing that there are situations where an individual has naturalized despite

            failing to comply with all congressionally imposed prerequisites to the acquisition of

            citizenship or by concealing or misrepresenting facts that are material to the decision


                                              27
     on whether to grant his or her naturalization application, Congress enacted 8 U.S.C.

     § 1451.

3.   Congress authorized denaturalization where a naturalized citizen either: (1) illegally

     procured naturalization; or (2) procured naturalization by concealment of material

     facts or by willful misrepresentation. 8 U.S.C. § 1451(a).

4.   Failure to comply with any of the congressionally imposed prerequisites to the

     acquisition of citizenship renders the citizenship “illegally procured.” Fedorenko,

     449 U.S. at 506.

5.   Naturalization was procured by concealment of a material fact or by willful

     misrepresentation, where: (1) the naturalized citizen misrepresented or concealed

     some fact during the naturalization process; (2) the misrepresentation or concealment

     was willful; (3) the fact was material; and (4) the naturalized citizen procured

     citizenship as a result of the misrepresentation or concealment. Kungys v. United

     States, 485 U.S. 759, 767 (1988).

6.   To prevail in a denaturalization proceeding, the government must prove its case “by

     clear, unequivocal, and convincing evidence which does not leave the issue in

     doubt.” Klapprott v. United States, 335 U.S. 601, 612 (1949).

7.   When a court determines that the government has met its burden of proving that a

     naturalized citizen obtained his citizenship illegally, or by willful concealment or

     misrepresentation, it has no discretion to excuse the conduct, and must enter a

     judgment of denaturalization. Fedorenko, 449 U.S. at 517.




                                      28
LACK OF GOOD MORAL CHARACTER FOR PROVIDING FALSE TESTIMONY

     8.    Congress has mandated that an individual may not naturalize unless that person

           “during all periods referred to in this subsection has been and still is a person of good

           moral character . . . .” See 8 U.S.C. § 1427(a)(3). The required statutory period for

           good moral character typically begins five years before the date the applicant files the

           application for naturalization, and it continues until the applicant takes the oath of

           allegiance and becomes a United States citizen (the “statutory period”). Id.; 8 C.F.R.

           § 316.10(a)(1).

     9.    Accordingly, the statutory period during which the Defendant was required to

           demonstrate good moral character ran from February 23, 1999 (the date five years

           before he filed his February 23, 2004 naturalization application), until he became a

           U.S. citizen on January 13, 2005.

     10.   An applicant for naturalization is statutorily precluded from establishing the good

           moral character necessary to naturalize if, during the statutory period, he has given

           false testimony, under oath, for the purpose of obtaining an immigration benefit. 8

           U.S.C. § 1101(f)(6).

     11.   “Literally read, [§ 1101(f)(6)] denominates a person to be of bad moral character on

           account of having given false testimony if he has told even the most immaterial of

           lies with the subjective intent of obtaining immigration or naturalization benefits.”

           Kungys, 485 U.S. at 779–80. “[T]he invalidating intent, like all other factual matters

           necessary to support denaturalization, must be proved by ‘clear, unequivocal, and

           convincing’ evidence which does not leave ‘the issue in doubt.’” Id. at 781 (quoting


                                              29
       Schneiderman [v. United States], 320 U.S. 118, 158, 63 S.Ct. 1333, 1352 (1943)

       (internal quotation marks omitted).

12.    During his November 15, 2004 naturalization interview, the Defendant testified

       under oath that with the exception of three traffic tickets, he had never been arrested,

       cited, or detained by any law enforcement officer (including INS and military

       officers) for any reason.

April 1992 Arrest

13.    The Defendant’s Ad Hoc Commission military record includes an entry detailing an

       April 1992 arrest for 15 days “for scandalous behavior for drunkenness and hitting

       one person” at a restaurant. At trial, the Defendant testified that he had no

       recollection of being arrested in 1992 (Trial Tr. Vol. I at 125:17-25).

14.    The mere fact that the Defendant provided false testimony about his 1992 arrest, an

       arrest that he does not recollect, standing on its own, does not prove by clear,

       unequivocal, and convincing evidence that the Defendant testified falsely about the

       1992 arrest with the subjective intent of obtaining an immigration benefit.

El Salvadorian Brigade

15.    The Government asks the Court to find that the Defendant testified falsely because

       he knew that he had been arrested and detained in El Salvador by the Salvadorian

       military. After reviewing the relevant documents, Dr. Karl opined that the Defendant

       was arrested and detained in El Salvador after the San Sebastian massacre. However,

       the Defendant testified that he was never arrested. Further, the Defendant testified

       that while he was housed in a brigade at the National Guard headquarters in San


                                         30
           Salvador during the investigation of the San Sebastian massacre, he was free to move

           around anywhere within the confines of the brigade (Trial Tr. Vol. I at 136-137, 150-

           151). Further, he could leave the brigade on his own accord; however, such action,

           in the Defendant’s opinion, would have made him appear to be guilty (Trial Tr. Vol.

           I at 151). Finally, the Defendant testified that when he traveled from the National

           Guard Headquarters to the Court of the First Instance to appear before the tribunal,

           the Defendant drove himself in his own car (Trial Tr. Vol. I at 136-137). Based on

           the foregoing, the evidence does not prove by clear, unequivocal, and convincing

           evidence that the Defendant testified falsely about never being arrested or detained

           as it pertains to the San Sebastian massacre with the subjective intent of obtaining an

           immigration benefit.

     16.   The Government failed to establish by clear, unequivocal, and convincing evidence

           that the Defendant lacked the requisite good moral character under 8 U.S.C. §

           1101(f)(6) to make him ineligible for naturalization under 8 U.S.C. § 1427(a)(3).

EXTRAJUDICIAL KILLINGS

     17.   As discussed above, as an applicant for naturalization, the Defendant was required

           to demonstrate good moral character from February 23, 1999 until January 13, 2005.

           See 8 U.S.C. § 1427(a)(3); 8 C.F.R. § 316.10(a)(1).

     18.   An applicant for naturalization is statutorily precluded from establishing the good

           moral character necessary to naturalize if he “at any time has engaged in conduct

           described in § 1182(a)(3)(E) of this title (relating to assistance in Nazi persecution,




                                             31
      participation in genocide, or commission of acts of torture or extrajudicial killings)

      . . . .” 8 U.S.C. § 1101(f)(9).

19.   In turn, 8 U.S.C. § 1182(a)(3)(E) provides, in relevant part:

      (iii) Commission of acts of torture or extrajudicial killings

      Any alien who, outside the United States, has committed, ordered,
      incited, assisted, or otherwise participated in the commission of—
      ...
      (II) under color of law of any foreign nation, any extrajudicial killing,
      as defined in section 3(a) of the Torture Victim Protection Act of
      1991 (28 U.S.C. 1350 note), is inadmissible.

      8 U.S.C. § 1182(a)(3)(E)(iii).

20.   The Torture Victim Protection Act of 1991 defines an extrajudicial killing as “a

      deliberated killing not authorized by a previous judgment pronounced by a regularly

      constituted court affording all the judicial guarantees which are recognized as

      indispensable by civilized peoples.” Torture Victim Protection Act of 1991

      (“TVPA”), Pub. L. No. 102-256 § 3(a), 106 Stat. 73, 73 (1992).

21.   Thus, any person who has ever “committed, ordered, incited, assisted, or otherwise

      participated in the commission of” any extrajudicial killing is statutorily barred from

      establishing the good moral character necessary to naturalize.

22.   The San Sebastian massacre is an extrajudicial killing under the TVPA, and is indeed

      the type of conduct repeatedly practiced by the Salvadorian military during its civil

      war, which Congress specifically contemplated when passing the TVPA. See Ford

      ex rel. Estate of Ford v. Garcia, 289 F.3d 1283, 1286 (11th Cir. 2002) (explaining

      that Congress passed the TVPA following the 1980 torture and murder of three



                                         32
       American nuns and a missionary in El Salvador by forces under two military leaders);

       see also Matter of Vides Casanova, 26 I. & N. Dec. 494, 494 (BIA 2015) (finding

       that during the Salvadorian civil war, the ESAF committed multiple acts of torture

       and extrajudicial killings).

23.    The extrajudicial killings at the San Sebastian massacre were deliberate and not

       authorized by a previous judgement of a regularly constituted court that afforded

       judicial guarantees which are recognized as indispensable by civilized people. See

       Torture Victims Protection Act of 1991, Pub. L. No. 102-256, § 3(a), 106 Stat. 73,

       73 (1992).

During the San Sebastian massacre, did the Defendant order his soldiers to kill detainees?

24.    The Government asks the Court to find that the Defendant transmitted Beltran’s order

       to his soldiers to finish off the detainees following the ambush. The Government

       contends that the Defendant’s ordering of other soldiers to commit the extrajudicial

       killings at the San Sebastian massacre, as defined in 8 U.S.C. § 1182(a)(3)(E)(iii),

       barred the Defendant under 8 U.S.C. § 1101(f)(9) from showing that he had the good

       moral character necessary to become a naturalized citizen of the United States.

25.    The Government rests its argument on the testimony provided to the Truth

       Commission by four soldiers who were present and participated in the San Sebastian

       Massacre.

26.    However, the testimony by the four soldiers to the Truth Commission is contradictory

       to the Defendant’s testimony. The Defendant testified that he neither ordered nor

       relayed an order to finish off the detainees after the ambush.


                                        33
27.    Likewise, the testimony by the four soldiers to the Truth Commission is contradictory

       to Galvez’s testimony to the Court of the First Instance. Galvez testified “that he

       didn’t see [the Defendant] committing any illegal act or attempting against the lives

       or possessions of the prisoners; that he didn’t hear [the Defendant] give any order

       that attempted against the lives or possessions of the prisoners.”

28.    Based on the foregoing, the Government failed to establish by clear, unequivocal, and

       convincing evidence that the Defendant lacked the requisite good moral character

       under 8 U.S.C. § 1101(f)(9) to make him ineligible for naturalization under 8 U.S.C.

       § 1427(a)(3).

Did the Defendant assist or otherwise participate in the San Sebastian massacre?

29.    Direct personal involvement in the killings is not required for a finding under 8

       U.S.C. § 1182(a)(3)(E)(iii). See Matter of Vides Casanova, 26 I. & N. Dec. at 500

       (noting the terms of § 1182(a)(3)(E)(iii) “are to be given broad application” and “do

       not require direct personal involvement”). The standard is broad enough to

       encompass aid and support to those who carry out the goals, “including statements

       of incitement or encouragement and actions that result in advancing the violent

       activities of the group.” Matter of Vides Casanova, 26 I. & N. Dec. at 500 (citing

       Chen v. U.S. Atty. Gen., 513 F.3d 1255, 1260 (11th Cir. 2008)).

30.    The extent of participation is a matter of first impression in the Fifth Circuit.

31.    Only direct and consequential action, not personally caused harm, is required for a

       finding of assistance in persecution. See Chen, 513 F.3d at 1260 (requiring personal

       conduct that was “active, direct and integral” rather than “merely indirect, peripheral


                                         34
      and inconsequential association”); Xie v. INS, 434 F.3d 136, 143 (2d Cir. 2006)

      (distinguishing active conduct having “direct consequences for the victims,” and

      conduct merely “tangential to the acts of oppression and passive in nature”); Singh

      v. Gonzales, 417 F.3d 736, 739 (7th Cir. 2005) (requiring a distinction between

      “genuine assistance in persecution and inconsequential association with

      persecutors”).

32.   The Government asks the Court to find that the Defendant assisted or participated in

      the San Sebastian massacre by: (1) continuing to detain the captured individuals after

      receiving Beltran’s order to kill, knowing that Beltran was coming to the site to

      execute the kill order; (2) remaining near the preparation site while the ambush was

      prepared; and (3) capturing explosives that were used in the ambush.

33.   The authority cited by the Government, however, is distinguishable from the facts

      herein. In the cases cited, supra., none of the participants were released from their

      commands or duties prior to assisting or otherwise participating in the persecution.

      Here, the Defendant was released from his command after Beltran ordered the

      ambush and the Defendant refused to comply with the order.

34.   Based on the foregoing, the Government failed to establish by clear, unequivocal, and

      convincing evidence that the Defendant lacked the requisite good moral character

      under 8 U.S.C. § 1101(f)(9) to make him ineligible for naturalization under 8 U.S.C.

      § 1427(a)(3).




                                       35
Did the Defendant exercise command responsibility for the soldiers of the Second Section
who committed the San Sebastian massacre?

35.    Although the TVPA does not explicitly provide for command liability for the

       violations of their soldiers, “legislative history makes clear that Congress intended

       to adopt the doctrine of command responsibility from international law as part of the

       Act.” Ford ex rel. Estate of Ford, 289 F.3d at 1288-89; see also Chavez v. Carranza,

       559 F.3d 486, 499 (6th Cir. 2009).

36.    The elements of the doctrine of command responsibility are: “(1) the existence of a

       superior-subordinate relationship between the commander and the perpetrator of the

       crime; (2) that the commander knew or should have known, owing to the

       circumstances at the time, that his subordinates had committed, were committing, or

       planned to commit acts violative of the law of war; and (3) that the commander failed

       to prevent the commission of the crimes, or failed to punish the subordinates after the

       commission of the crimes.” Doe v. Drummond Co., 782 F.3d 576, 609 (11th Cir.

       2015).

37.    “In order to establish the first element (the ‘superior-subordinate relationship’), [the

       Government] must allege facts plausibly suggesting that the [Defendant] had

       “effective control” over the perpetrators.” Id. (quoting Ford, 289 F.3d at 1290).

38.    Since the Court has concluded that the Defendant had been relieved of his command

       during the San Sebastian massacre, the Government cannot establish that the

       Defendant had effective control over the soldiers of the Second Section during the

       massacre.



                                         36
     39.   Based on the foregoing, the Government failed to establish by clear, unequivocal, and

           convincing evidence that the Defendant lacked the requisite good moral character

           under 8 U.S.C. § 1101(f)(9) to make him ineligible for naturalization under 8 U.S.C.

           § 1427(a)(3).

LACK OF GOOD MORAL CHARACTER FOR CONCEALMENT AND WILLFUL MISREPRESENTATIONS
OF MATERIAL FACTS

     40.   Under 8 U.S.C. § 1451(a), this Court must revoke a naturalized person’s citizenship

           and cancel his Certificate of Naturalization if that person procured his naturalization

           by concealment of a material fact or by willful misrepresentation.

     41.   A naturalized person procured his naturalization by concealment of a material fact

           or by willful misrepresentation if: (1) he misrepresented or concealed a fact or facts

           during his naturalization proceeding; (2) the misrepresentation or concealment was

           willful; (3) the facts were material, i.e., “they had a natural tendency to influence the

           decisions of the Immigration and Naturalization Service”; and (4) the naturalized

           citizen procured citizenship as a result of the misrepresentation or concealment.

           Kungys, 485 U.S. 759 at 767, 772 (1988).

     42.   A misrepresentation is willful if it is deliberate and voluntary. See Witter v. I.N.S.,

           113 F.3d 549, 554 (5th Cir. 1997) (defining willfulness in the context of immigration

           deportation cases). The United States need not demonstrate that the applicant had a

           specific intent to deceive the decision maker. Id. Rather, knowledge that the

           information is false suffices to establish willfulness. Id.




                                              37
43.   In the context of denaturalization proceedings, the test for materiality is whether the

      concealments or misrepresentations had a “natural tendency to influence the

      decisions” of the agency adjudicating the application. Kungys, 485 U.S. at 772 (“We

      hold, therefore, that the test of whether Kungys’ concealments or misrepresentations

      were material is whether they had a natural tendency to influence the decisions of the

      Immigration and Naturalization Service.”).

44.   The test for “procurement” is whether it is “fair to infer that the citizen was actually

      ineligible” for naturalization. United States v. Latchin, 554 F.3d 709, 714 (7th Cir.

      2009).

45.   The Government argues that the Defendant willfully misrepresented and concealed

      his criminal history throughout the naturalization process, including denying that he

      had ever been arrested, cited, or detained beyond three traffic tickets, and denying

      that he had ever been charged with committing any crime or offense, despite knowing

      that such representations were false and misleading.

46.   The Government further argues that the Defendant’s representations regarding

      whether he had ever been arrested, cited, or detained, and whether he had ever been

      charged with committing any crime or offense were false. The Government contends

      that the Defendant knew that he had been arrested, and, at a minimum, detained in

      El Salvador by the Salvadorian military. The Government asserts that the Defendant

      knew that he had been charged with committing the crime of intentional homicide

      of ten civilians.




                                        38
47.   The Government contends that the Defendant’s misrepresentations regarding his

      criminal history were willful. The Government argues that simply by signing his

      naturalization   application    under   penalty of     perjury,   the   Defendant’s

      misrepresentations were willful. The Government states that the Defendant knew,

      at a minimum, that he had been detained and charged by a civilian Salvadorian court

      for the San Sebastian massacre.

48.   The Government further agues that because the Defendant knew that the foregoing

      representations were false and misleading, yet made voluntarily and deliberately, the

      Defendant made the misrepresentations willfully.

49.   The Government contends that the Defendant’s misrepresentation of his criminal

      history was material to his naturalization. By not answering the relevant questions on

      his naturalization application truthfully, the Government argues that the Defendant

      concealed his criminal history and prevented USCIS from further investigating his

      role in the San Sebastian massacre and determining whether such actions adversely

      impacted his moral character.

50.   The Government argues that USCIS would not have approved the Defendant’s

      naturalization application on November 15, 2004 and would have required additional

      investigation to determine his eligibility, such that the Defendant would not have

      been permitted to naturalize on January 13, 2005, had he disclosed his criminal

      history.

51.   The Government asserts that the Defendant’s misrepresentations and concealments

      were material to his naturalization because the true information would have had a


                                        39
      natural tendency to influence USCIS’s decision whether to approve the Defendant’s

      N-400 application and approve him for naturalization as a United States citizen.

52.   Finally, the Government argues that the Defendant procured his naturalization by

      willful misrepresentation and concealment of material facts and his citizenship

      should be revoked pursuant to the requirements of 8 U.S.C. § 1451(a).

53.   The Court finds that its conclusions, supra., with respect to the Defendant’s

      testimony regarding arrest and detention are dispositive herein and are equally

      applicable to whether the Defendant misrepresented or concealed if he was charged

      with an offense. The Defendant testified that he was under investigation for his

      involvement with the San Sebastian massacre, not charged with an offense.

      Additionally, the Defendant testified that during the investigation, he was

      interviewed in San Sebastian, and the interview only lasted three to four hours (Trial

      Tr. Vol. I at 136-137). While there are records from several tribunals concerning the

      Defendant’s involvement in the San Sebastian massacre, the Defendant maintains

      that he was investigated, but never charged, with an offense. Based on the foregoing,

      the evidence does not prove by clear, unequivocal, and convincing evidence that the

      Defendant willfully misrepresented and concealed his criminal history throughout the

      naturalization process by denying that he had ever been arrested, cited, or detained

      beyond three traffic tickets, or by denying that he had ever been charged with

      committing any crime or offense.

54.   “[B]earing in mind the unusually high burden of proof in denaturalization cases,” the

      Court finds that the Government failed to establish by clear, unequivocal, and


                                       40
                  convincing evidence that the Defendant procured his naturalization by willful

                  misrepresentation and concealment of material facts. Kungys, 485 U.S. at 776. As

                  such, the Government failed to prove that the Defendant’s citizenship should be

                  revoked pursuant to the requirements of 8 U.S.C. § 1451(a).

.                                          CONCLUSION

           In conjunction with these Findings of Fact and Conclusions of Law, the Court will enter a

    Final Judgment denying the Government’s request to revoke the Defendant’s citizenship.

           IT IS SO ORDERED.
           SIGNED this 28th day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  41
